Title: To Alexander Hamilton from Timothy Taylor, 26 June 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury June 26th 1799
          
          A short time since I had the Honor to inclose to you letters from the Honbl. Uriah Tracy Esquire & Colo. Benjamin Talmage recommending Mr. Abijah Fenn for the appointment of Lieut. in the 13th Regiment—
          as I was not aquainted with Mr Fenn or his character I was induced to address you in his favour from thier recommendations; but from the information I have since obtained, and from a letter this day receved from General Tracy, I am convinced they was deceived by Fenn, and that he ought not to have an appointment—I take the liberty to make the following extract from Genl. Tracys letter to me upon the subject, (viz:)—I request to know if you have recommended Abijah Fenn; and if so, upon whose recommendations. I am informed of a conviction of Fenns in Court, in my absents of a cheat which will render it very improper he should have an appointment—I am much mortifyed at this, as I am not in the habit of being caught in this way—If the appointment is not made, I should be very happy if it can be prevented taking place—
          With the Greatest respect I have the Honor to be your Obedent Servant
          
            Timo. Taylor
          
          Honble. Major Genl. Hamilton
        